Case 4:17-cr-00198-SDJ-KPJ Document 382-1 Filed 08/01/19 Page 1 of 16 PageID #:
                                    1441


                   IN THE UNITE STATES DISTRIC COURT
                    FOR THE EASTERN DISTRICT OF TEXAS



                         UNITED STATES OF AMERICA,
                              Petitioner-Respondent




                                     Versus




                               KATIE LEE KEYES,
                              Defendant-Petitioner




                           MOTION IN SUPPORT OF
                                 28 USC § 2255




                              CRIMINAL CASE NO:
                                 4:i7-CR-i98-7




                                Katie Lee Keyes
                               Reg No:34379-057
                                 SFF-Hazelton
                                  PO Box 3000
                            Bruceton Mills, WV 26525
Case 4:17-cr-00198-SDJ-KPJ Document 382-1 Filed 08/01/19 Page 2 of 16 PageID #:
                                    1442



                                             ARGUMENT
      THE PE ITIONER WAS DENIED HEIR SIX H AMENDMENT RIGH O
    EFFECTIVE ASSIS ANC OF COUNSEL A E PRE RIA AND IA
    STAGE WHEN COUNSEL FAILED O FILE VARIOUS MO IONS AND RAIS
                                  APPROPRIATE ARGUMENTS.

           Under the Sixth Amendment of the Co stitution of the

   United States, a person accused of a crime has the right to

   have the assistance of counsel for his defense. It has1

   been held, however that the right to counsel must be more

   than just the right to have some attorney physically

   present with the accused at a criminal proceeding, as that

    in itself is insufficient to protect the accuse          rights;

    such a limited view would render the Sixth Amendment

     othing more than an empty formality ,.

           Instead, the right to counsel is regarded as implying

    a right to effective assistance by competent defense

    counsel; and if counsel s performance at a given proceeding

    is not up to reasonable professional standard, or if the

     udge, prosecuto , or others so interfere ith the efense

    that counsel is unable to properly defend the accused

    interest, then the accused may have grounds for relief from

    a conviction, sentence, or other adverse ecision which

    results f o the proceedings. The right of an accused to

    effective assistance of counsel has been repeatedly




     Strickland v Washington (1984) 466 US 668
Case 4:17-cr-00198-SDJ-KPJ Document 382-1 Filed 08/01/19 Page 3 of 16 PageID #:
                                    1443


   recognized in decisions of the Suprem Court wh re

   competency of defense counsel s represe tation has been

   called into .question.

          In determining whether the accuse right to effective

   assistance of counsel have been so violated as to entitle

   them to relief, the Supreme Court has looke to                            two prong

   test. First, that counsel was eficient in some specific

   way. Second, whether counsel's client was prejudiced by

   the deficiency.2

          .To meet the first prong of the test, the defendant

   must articulate the deficiency in counsel's performance.

    It is not enough for the defendant seeking relief from a

    sentence to identify the deficiency; they must also show

   and meet the requirements of the second prong of the test

   the prejudice prong. Under Stricklan v Washington (1984),

    466 US 668, 80 L Ed 2d 67 , 10 S Ct 2052, in order to

    establish such preju ice, the defendant must sho that

    there is a reasonable probability that, but for counsel's

    unprofessional errors, the result of the proceedings would

   have been different.

           In determining whether counsel's assistance was

    reasonable effective under prevailing professional norms,




   2 Shiddand_v Washington 0984) 466 US 668, 80 L Ed 2d 674, 104 S, Ct2052
Case 4:17-cr-00198-SDJ-KPJ Document 382-1 Filed 08/01/19 Page 4 of 16 PageID #:
                                    1444



   considering all the circumstances; such judicial scrutiny

   of counsel s performance, the court stated, must be highly

   deferential,-s avoiding hindsight and e aluating counsel's


   alleged misconduct from counsel s perspective at the time

    it occurred .3 4 The Court in McMann v Richardson (1970) 397

   US 759, 90 L Ed 2 763, S ct 1441, held that defendant

    facing felony charges are entitle to the effective

    assistance of competent counsel,


            In 1984 the Supreme Court rendere two decisions which

    further articulate the principle that the right to counsel

    is the right to the effective assistance of counsel.

    Fi st, i Stricklan v Washington (1984) 466 US 668, 80 L

    Ed 2d 67 , 104 S Ct 2052, the Court held t at the rig t to

    counsel guaranteed under t e Sixth Amend ent, is the ight

    to t e effective assistance of counsel, and that counsel

    can deprive a defen ant of that right simply by failing to

    render adequate legal assistance The Second ecision, the

    Supreme Cou t reaffirmed and explicated the sa e principle;

    In the United Sfates v Cronic (1984? 66 US 648, 80 L Ed 2d




    3 Strickland v Washington (1984) 466US 668, 80 LEd 2d 674, 104 S Ct 2052 (The benchmark must be
    whether counsel s conduct so undermine the fu ctioning of the adversarial proc ss that the trial ca not be
    relie on as having produced a just res lt),
    4 Kimmelman v Morrison (1986 US) 91 LEd 2d 305, 106 S Ct 2574 (The accuse is entitled to assistance
    of counsel by an atto ey, hether et ined or appointed who plays the role necessary to insure t at the trial
    is fair), Cuyler v Sullivan (1980) 446 US 335, 64 L Ed 2d 333,100 S Ct 1708; EvittsvLucev (1985) 469
    US 387, 83 L Ed 2d 821, 105 S Ct 830; McCoy v Court of Appeals (1988) 486 US 429, 100 L Ed 2d 291,
    122 S Ct 1237; Martel v Clair (2012 US) 182 L Ed 2d 135,132 S Ct 1276

                                                                                                              3
Case 4:17-cr-00198-SDJ-KPJ Document 382-1 Filed 08/01/19 Page 5 of 16 PageID #:
                                    1445



    657, 104 S Ct 2039, the Supreme Court noted that the Sixth

   Amendment requires not merely the provision of counsel, but

     assistance ' which is to be "for his defense , thus the

    core purpose of the counsel guaranty is to assure

    "assistance" at trial, when the accused is confronte with

   both the intricacies of the law and advocacy of the public

   prosecutor, and the Constitutional guaranty is violated if

    no actual assistance is provided. To hold otherwise, the

    Supreme Court found, could conve t the appoi tment of

    counsel into a 'sham and nothing more than formal

    compliance with the requirement of the Constitution .

            The Supreme Court also addressed other aspects of

    criminal proceedings in Misso ri v Frye (2012 US) 182 L Ed

    2d 519, 132 S Ct 1399, the court a dressed co cerns that

    under the Sixth- A end ent guarantees, a defendant rights to

    have counsel present at all critical st ges of the criminal

    proceedings. Critical stages include arraignment, post

    in ictment, interrogations, post- indictment line-ups,

    considerations <pf plea greements and entries of guilty

    plea5. " here exist the rig t to counsel during sentencing,




    5 Fontaine v United States 0973) 411 US 213, 36 LEd 2d 169,93 S Ct 1461; Strickland v Washi gton
    (1984) 466 US 668, 80 L Ed 2d 674, 104 S Ct 2052; Brady v Maryland (1963) 373 US 83, 10 L Ed 2d 215,
    83 S Ct 3194; Uni ed States v Domiiiguez-Bemtez (2004 US) 159 L Ed 2d 157, 124 S Ct 2333 (The
    Supreme Court has decided that the application of Rule 11 of Federal Rules of Criminal Procedure w ich
    concerns pleas, maybe challenged under 2255) Blackledee v Allison (1977>i431 US 63, 52 LEd 2d 136
    97 SCt 1621.

                                                                                                             4
Case 4:17-cr-00198-SDJ-KPJ Document 382-1 Filed 08/01/19 Page 6 of 16 PageID #:
                                    1446



   as even though sentencing does not concern guilt or

   innocence, ineffective assistance during sentencing hearing


   can result in prejudice . Lafler v Cooper (2012 US) 182 L

   Ed 2d 398, 132 S Ct 1376.

         The Supreme Court elaborated the rule that criminal

   defendants in order to successfully assert claims that the

   performance of their attorney s violated their

   Constitutional right to effective assistance of counsel,

   must show that their representation by the attorney s was

   deficient in some particular respect; under Strickland v

   Washin ton (198 )466 US 668, 80 L Ed 2 67 , 10 S Ct 2052,

   the Court's benchmark established must be whether counsel's

   conduct so undermined the proper functioning of the

   a versarial process that the trial cannot be relied on as

   having p o uced a just result; an the proper standard for

   evaluating attorney performance is whether counsel's

   assistance was reasonably effective under prevailing

   professional norms, considering all the circumstances. The


   Supreme Court also hel that ju icial scrutiny of counsel's

   performance must be highly deferential, making every effort

   to eliminate the distorting effects of hin sight, to

   reconstruct the circumstances of counsel's challenged


   con uct, and to evaluate the conduct from counsel s

   perspective at the time. Thus, the Supreme Cou t rule , a


                                                                          5
Case 4:17-cr-00198-SDJ-KPJ Document 382-1 Filed 08/01/19 Page 7 of 16 PageID #:
                                    1447



   court evaluating a claim that counsel s assistance was

   actually ineffective must judge the reasonableness of

   counsel's challenged conduct against the facts of the

   particular case, viewed as of the time of the miscon uct.

            It will generally be appropriate, the Supreme Court

   stated, for a revie ing court to assess counsel's overall

   performance through the case in order to determine whether

    i entified acts or omissions overco e the presumption of

   reasonable professional assistance.6

            The Court observed in Murray v Carrier (1986 US) 91 L

   Ed 397, 106 S Ct 2639, that criminal defendant's right to

    effective assistance of counsel may, in a particular case,

   be violated by even an isolated error of counsel, if that

    error is sufficiently egregious and prejudicial. The error

   by counsel, even if professionally unreasonable, does not

    warrant setting aside the judgment of a criminal



   6 See also Mickens v Taylor (2002) 535 US 162, 152 L Ed 2d 291, 122 S Ct 1237; Bell v Cone (2002
   US) 52 LEd 2D 914, 122 SCt 1843; Wiggins v Smith fUS) 156 L Ed 2d 471, 123 SCt 2527 (held Claim,
   under Federal Constitution s Sixth Amendment, of i effective assistance of counsel has two components,
   p rsua t to first of which petitio er for relief from such alleged in ffectiveness must show that co nsel s
   p rformanc was deficient. Also, to establish deficient performa ce, titioner must demonstrate that
   counsel’s representation fell below objective standard of reasonableness); Yarborough v Gentry (2003) 540
   US 1, 157 L Ed 2d 1, 124 S Ct 1 (Sixth Amendment guarantees reasonable competence, ot erfect
   -¦advocacy-judged with benefit of hindsight.) Holland v Jackson (2004 US)-159. L Ed. 2d. 683, .124.S Ct 2736;..
    Flo i a v Nixon (2004) 543 US 175, 125 SCt 551, 160 LEd2d 565 (Defense counsel has duty to discuss
    potenti l strategies with d fendant); S ickland v Washington (1984) 466 US 668, 80 L E 2d 674,104 S
     Ct 2052 (for purpose of determining whether accused has r ceived ineffective assista ce.. .look to norms of
    ade uate investig tion in preparing.. U on v Bel ontes 12009 US) 175 LEd 2d 328, 130 SCt 383;
    Por er v McCollum 62009 US) 175 LEd 2d 3 8, 130 S Ct 447; Premo v Moore 12011 US 131 SCt 733,
    178 L Ed 2d 649 (challengers burden is to show that counsel made errors so serious that counsel was not
    functioning s counsel gua anteed defendant by F eral Constitution’s Sixth Amendme thBovde v
    California (1990) 494 US 924, 109 LEd 2d 322, 110 S Ct 1961; Wiggins v Smith (US) 156 LEd 2d 471,
    123 S Ct 2527 (Reasonable p obability is probability sufficient to undermine the confidence in outcome.)

                                                                                                                6:
Case 4:17-cr-00198-SDJ-KPJ Document 382-1 Filed 08/01/19 Page 8 of 16 PageID #:
                                    1448



   proceeding on the ground of a violation of the defendant s

    Sixth Amendment right to effective assistance of counsel if

    the error had no effect on the judgment, held the Court.

    In Strickland v Washington (1984) 66 US 668, 80 L Ed 2

    67' , 10 S Ct 2052 in order to establish such prejudice,

   the defendant must show that there is a reasonable

   probability that, but for counsel s unprofessional errors,

   the result of the proceeding ould have been different.
Case 4:17-cr-00198-SDJ-KPJ Document 382-1 Filed 08/01/19 Page 9 of 16 PageID #:
                                    1449


                                       ARGUMENT
 GROUND ONE: The Petitioner Was Denied Effective Counsel When Counsel
       Failed to Prosecute a Direct Appeal When Told To Do So.



   The petitioner Katie Keyes was denied her Sixth Amendment Right to effective

 counsel, when she informed counsel that she wished to prosecute a direct appeal and

 counsel failed to do so. The recent Supreme Court case Garza v Idaho. 17-1026 decided

 February 27, 2019, the Justices looked at whether counsel failed in his duty to file a

 direct appeal when instructed to do so. Counsel s reasoning was that Garza had signed

 an appeal waiver, and, in counsel’s opinion there was no grounds to appeal.


        This case is similar to Garza and the court should rule in favor of Ms. Keyes and

 hold an evidentiary hearing. Like Garza, Ms. Keyes entered into a plea agreement

 which contained an appeal waiver. After sentencing Keyes instructed her attorney to file

 a direct appeal. The attorney failed in his duty and did not file a direct ap eal.


        Ms. Keyes was not fully aware and understood her appeal waiver when she

 entered it. The court questioned her on her willingness to plead guilty and instructed

 her of her rights, and then instructed her of what she was waiving. At the time of the

 waiver, she believed that she would have the right to argue for sentence mitigating

 factors because her attorney told her numerous times that mitigating factors ould be

 argued.


        Ms. Keyes was not fully aware that her attorney stipulated that no argument

 could be made for mitigating factors. Ms. Keyes believes that her attorney’s description

 that certain provisions in the plea agreement were legal speak’ and did not bind her to
Case 4:17-cr-00198-SDJ-KPJ Document 382-1 Filed 08/01/19 Page 10 of 16 PageID #:
                                     1450


 that provision. As the court is aware this provision bound Ms. Keyes and wasn t just

  legal speak’.


        In the Supreme Cour case of Jae Lee v United States. 16-327 decided June 23,

 2017, the court looked at a case where a defendant would have gone to trial, if he was

 properly counseled on the deportation consequences. During oral argument it was

 widely counsel rendered prejudice by his misadvise during the Rule 11 colloquy. Here

 counsel misadvise was during the negotiations of the plea agreement, and what is

 contained ithin the agreement. Therefore, there is prejudice in the decision to enter

 into the plea agreement in the first instance, and then prejudice in moving forward.


        The Supreme Court also noted in Gideon v Wainwriaht 372 US 335, 9 L Ed 2d

 799) 83 S Ct 792 (1963) that counsel’s failure to take steps necessary to pursue an

 appeal violate the right to effective counsel, and counsel failed if her improperly raises

 the best issues and arguments. Under Roe v Flore-Orteoa, 528 U.S. 470 (2000),

 criminal defendants have a Sixth Amendment Right to reasonably effective legal

 assistance. A defendant claiming ineffective assistance of counsel must show; (1) that

 counsel’s representation was deficient; nd (2) th t counsel’s deficient performance

 prejudiced the defendant.

         In the instant case, Katie Keyes immediately after sentencing instructed her

 attorney to file a direct appeal. Ms. Keyes was sentenced on January 18, 019. The time

 for filing a direct a peal expired on February 1, 2019. No direct appeal was filed. Thus

 prejudice is shown. But for counsel’s unprofessional errors the result of the proceedings

 would have been different, and Katie Keyes would have prosecuted a direct appeal.
Case 4:17-cr-00198-SDJ-KPJ Document 382-1 Filed 08/01/19 Page 11 of 16 PageID #:
                                     1451


                                      ARGUMENT

   Gro nd Two- Counsel Rendered Ineffective Assistance of Counsel When
      She Failed to Fully Inform, Explain and Advice Ms. Keyes of All the
      Provisions and Stipulations Contained Within the Plea Agreement.



    Ms Keyes Attorney Heather Fischer received a plea agreement from the government,

 and immediately emailed it to Ms. Keyes. Ms. Fischer then advised her client that she

 had only a few minutes to read and a ree to the agreement. At the time of the email,

 Ms. Keyes was driving and had to pull off to the side of the road and read the agreement.

 What proceeded after was a chain of emails and text from Ms. Keyes to her counsel

 explaining that she didn t understand the terms of the agreements, she didn’t

 understand the wording, and she didn’t understand why she only had five minutes to

 look it over and agree to it. [ Emails and text messages can easily be introduced at an

 evidentiary hearing].


        The longstanding test for determining the validity of a guilty plea is “whether the

 plea represents a voluntary and intelligent choice among the alternative courses of

 action open to the defendant . Hill v Lockhart, 474 U.S. 52 (1985); North Carolina v

 Alford, 400 U.S. 25, 31 (1970); Boykin v Alabama. 395 U.S. 238, 242 (1969). Here Ms.

 Keyes does not contend that his plea was involuntary” or “unintelligent” simply because

 the attorney failed to supply her with information about stipulations to argue mitigating

 factors. The issue is in what her advocate found herself compelled to refrain from doing,

 both at the plea negotiation and sentencing.


       In State v Williams, 83 .W 3d 371 (Te App. 2002)Held that counsel s duty to

 defendant extends to fully explaining any plea offers in order to help defendants make
Case 4:17-cr-00198-SDJ-KPJ Document 382-1 Filed 08/01/19 Page 12 of 16 PageID #:
                                     1452


 an informed decision, and failure to do so was, in effect, indistinguishable from failure

 to inform defendant about the offer at all. Defense counsel have a duty to fully advise

 their clients regarding the desirability of a particular plea and that the accused bears the

 sole responsibility for making the decision on what plea should be entered. In the

 instant case Ms. Keyes counsel didn t fully advise her of the law and didn t fully explain

 that she was prohibited from arguing any issues of mitigation. This resulted in the court

 believing that Ms. Keyes had a larger role than she actual. Ms. Keyes can further show

 prejudice in that, her atto ney did not file any objections to the PSR despite Ms. Keyes

 own objections on the content.


        This case is similar to a Sixth Circuit case, Smith v United States. 348 F.sd 545

 (6th Cir. 2013). The court of appeals explaining that defense counsel’s failure to fully

 inform ...Client of the available options in the context of a plea offer constitutes

 ineffective assistance when an attorney does not adequately explain the sentencing

 exposure the defendant will face as a consequence of exercising each of the options

 available. The court noted that in today’s modern justice system, which is driven largely

 by the Sentencing Guidelines, more is required. A criminal defendant has a right to

 expect a least that her attorney will review the charges with her by explaining the

 elements necessary for the government to secure a conviction, discuss the evidence as it

 bears on those elements, and explain the sentencing exposure the defendant will face as

 a consequence of exercising each of the options available. In a system dominated by

 sentencing guidelines, “we do not see how sentence exposure can be fully explained

 without completely exploring the ranges of penalties under likely guideline scoring
 scenarios, given the information available to defendant and his lawyer at the ti e. See
Case 4:17-cr-00198-SDJ-KPJ Document 382-1 Filed 08/01/19 Page 13 of 16 PageID #:
                                     1453


 United States v Day. q6q F.sd, 39,43 (3rd Cir. 1992) (observing that the sentencing

 guidelines have become a critical, and in many cases, dominant facet of federal criminal

 proceedings .


       As in the Smith Case, this court should rule similarly on this issue, that the record

 leaves considerable doubt over the nature and quality of the advice Katie Keyes received

 before she made her final decision to accept the governments plea offer. But for

 counsel s unprofessional errors the result of the proceeding would have been different.
Case 4:17-cr-00198-SDJ-KPJ Document 382-1 Filed 08/01/19 Page 14 of 16 PageID #:
                                     1454


                                      ARGUMENT
 GROUND THREE: Attorney Fischer Rendered Ineffective Counsel when She
 Stipulated that Ms. Katie Keyes Was Responsible for Distributing 15 Kilos
 When there was No Evidence to Attribute That Amount to Her.



       This claim follows the same reasoning as claim two. In that, Ms. Keyes had no

 idea that her attorney stipulated to 15 Kilos. Ms. Keyes had no long term connection to

 this group of eo le and as in fact a low level participant. Because her attorney

 sti ulated to the drug weight and stipulated that Ms. Keyes could not argue she was a

 low level participant- Ms. Keyes was sentenced to a longer period without the court

 hearing any argu ents on her role in the offense.

        In the instant case, Ms. Keyes is char ed with possession with intent to distribute

 for drugs found in a vehicle occupied by her. Generally, you must know that the drugs

 are present to be charged with possession. Katie Keyes was not aware that drugs were in

 the vehicle. Because of the amount of the drug in the vehicle and because the prosecutor

 cannot get into the mind of the defendant, the government charged her with

 distribution.

       As argued in ground two, Katie Keyes was not aware that her attorney stipulated

 to an amount of drug that would impact her sentencing by degrees.

       Attorney Fischer should have but did not challenge the drug weight. She should

 have but did not counsel her client on how the increased drug weight impacts her

 sentence. Attorney Fischer should have but did not, e plain that increased drug wei ht

 means Ms. Keyes incarceration time would also increase. Instead Ms. Fischer gave Ms.

 Keyes a few short minutes to decide to plead guilty and then refused to adequately

 answer her questions and refused to meet with her.
Case 4:17-cr-00198-SDJ-KPJ Document 382-1 Filed 08/01/19 Page 15 of 16 PageID #:
                                     1455


        Ms. Keyes challenge is that because she was not part of the conspiracy for the

 length the government has identified she cannot be held responsible for the drug

 amounts of other conspirators because is wasn t reasonably foreseeable to her that her

 codefendant’s had been moving the amount of drugs the government has claimed, and

 as noted in her PSR. United States v McEntire, 153 Fsd 424 (7th Cir. 1998). But for

 counsel’s unprofessional errors the result of the proceeding would have been different

  nd Ms. Katie Keyes would not be subject to the base level offense of 32, for a dru

 quantity that is incorrectly attributable to her.
Case 4:17-cr-00198-SDJ-KPJ Document 382-1 Filed 08/01/19 Page 16 of 16 PageID #:
                                     1456


                                        SUMMARY

       Therefore, t e petitioner has presented arguments for violations of ineffective

 assistance of counsel and due process at various stages of the criminal proceedings. S e

 has demonstrated that some she was not fully informed of her plea agreement having

 only five minutes to review it without her attorney. She has shown prejudice in that she

 expected mitigating factors to be argued at sentencing and no mitigating factors were

 argued. She expected that a direct appeal would be filed after informing counsel to do

 so. No direct appeal was filed.


               She has shown and argued that counsel violated her constitutional right to

 a fair trial and fair proceedings. This motion is articulately stated and meets the two

 prong analysis standard of Strickland. Prejudice is shown in ground one and ground

 two and an evidentiary hearing is needed. Ms. Katie Keyes has numerous emails and

 text messages supporting her claim that she didn t understand the plea agreement, and

 requesting to meet with her lawyer which did not take place.


       THEREFORE, she humbly asks this court to;

 O DER her sentence be VACATED and obtain an immediate release; and/or


 HOLD AN EVIDENTIARY HEARING, and allow her to prove her case and

 fully develop the record.




                                        PO Box 3000
                                   Bruceton Mills WV 26525
